Exhibit 10.1

 

EMPLOYMENT AGREEMENT

AND

 A NOTICE UNDER THE NOTICE TO EMPLOYEE LAW

(TERMS OF EMPLOYMENT), 5762 – 2002

 

Duly executed on the 5th day of November, 2019

 

BY AND BETWEEN

 

On Track Innovations Ltd.

Z.H.R. Industrial Zone, Rosh Pina 12000

Israel

(The “Company”)

 

AND

 

Yehuda Holtzman I.D. 056730708

Of 29 Moshe Levin, Mazkeret Batya Israel, 76804

 (The “Employee”)

 

WHEREASthe Company wishes to employ Employee according to the terms and
conditions set herein; and

 

WHEREASEmployee represents that he has the required experience and
qualifications necessary for the position and agrees to be employed by the
Company according to the said terms and conditions.

 

NOW THEREFORE, in considerations of the mutual promises and agreements, the
parties hereto agree, declare and stipulate as follows:

 

1.General

 

1.1.The preamble and any appendix attached hereto shall constitute an integral
part hereof.

 

1.2.The Company hereby hires Employee as the Chief Executive Officer of the
Company effective as of the Commencement Date (as such term is defined below)
and Employee accepts such employment upon the following terms and conditions.
Employee’s responsibilities are as set forth in Appendix A.

 

2.Term and Termination

 

2.1.The term of this Agreement shall commence as of December 1, 2019 or an
earlier date as may be agreed to by the parties (the “Commencement Date”),
provided that this Agreement is approved by the requisite corporate organs of
the Company. The Employee acknowledges that this Agreement is subject to
approval of the shareholders of the Company and that certain items listed in
Appendix A will be paid issued or granted subject to approval of the Company’s
shareholders meeting or otherwise approved under applicable law. This Agreement
is for an unlimited duration. Notwithstanding the above, each party to this
Agreement may terminate it without cause upon serving the other party a written
notice of 90 days, prior to termination (the “Term”, “Notice” respectively).
During the period after Notice is given, Employee shall continue to perform all
of his obligations pursuant to the terms of this Agreement. Notwithstanding the
aforesaid, by notifying Employee concurrently with or at any time after a
termination Notice is delivered by either party hereto, Company shall be
entitled to waive Employee’s services with Company during the Notice period or
any part thereof and/or terminate the employer-employee relationship prior to
the completion of the Notice period; In such event Company shall pay Employee
that sum equal to the compensatory payment as required by, and in accordance
with, the Prior Advanced Notice for Dismissal and Resignation Law of 2001.

 



 

 

 

2.2.It is hereby agreed that in case that Employee resigns, the Company shall be
entitled, at its sole discretion, without any need to provide any explanation
whatsoever, to shorten the notice period to the statutory period in accordance
with the Prior Advanced Notice for Dismissal and Resignation Law of 2001. Under
such circumstances, Employee would not have any claim, request or demand in
connection with shortening of the notice Period and Employee will not be
entitled to any compensation in respect of such shortening, provided that
Employee shall be entitled to the same rights as if the notice period has not
been shortened.

 

2.3.Upon termination of this Agreement, for whatever reason, by the end of
employee-employer relationships, Employee shall immediately return to the
Company all the information, documents, office equipment, and other supplies
which Employee received during his employment in the Company. Employee hereby
waives any rights to withhold or retain any of the items above, whether Employee
had the right under law or contract or otherwise. During the period following
the Notice was given, Employee shall cooperate with the Company and use his best
efforts to assist the integration into the Company’s organization of the person
or persons who will assume Employee’s responsibilities.

 

2.4.Notwithstanding the above, the Company shall be entitled to immediately
terminate this Agreement without providing a prior notice and with no additional
compensation in the following events: (i) Employee has committed a dishonorable
criminal offense; (ii) Employee has breached his duties of trust or loyalty to
Company; (iii) Employee has deliberately caused harm to Company’s business
affairs; (iv) Employee has breached the confidentiality and/or non-competition
and/or non-solicitation provisions of this Agreement; and/or (v) circumstances
that do not entitle Employee to severance payments under any applicable law
and/or under any judicial decision of a competent tribunal (“Termination For
Cause”).

 

3.Employee’s Representations and Undertakings

 

3.1.Employee represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) will not
constitute a default or breach of any agreement or instrument to which he is
party or by which he is bound, including without limitation, any confidentially
and non-competition agreement, (ii) does not require the consent of any person
or entity, (iii) shall not utilize during the Term any proprietary information
of any third party, including prior employers of Employee.

 



2

 

 

3.2.Employee undertakes to comply with the Company’s disciplinary regulations,
work rules, policies, procedures and objectives, including without limitations,
the Company’s Insider Trading Policy.

 

3.3.During the Term, Employee shall, except during customary vacation periods
and periods of illness, devote all necessary time and attention to the business
of the Company and shall perform his duties diligently and promptly for the
benefit of the Company. Employee shall devote all his attention to promoting the
best interests of the Company and shall not take any engagement, where
compensatory or not, without the Company’s prior written approval. Employee
shall competently perform all assigned duties and carry out the policies,
directives, and decisions of the Company.

 

3.4.While performing services for the Company, Employee shall not engage in any
activities that may interfere or conflict with the proper discharge of his
duties hereunder. Employee shall notify the Company immediately of every matter
or transaction in which Employee has a significant personal interest and/or that
might create a conflict of interest with Employee’s position in the Company.

 

3.5.Employee acknowledges that his position is one requiring a special degree of
personal confidence, as defined under the Working Hours and Rest Law, 5711-1951,
thus the provisions of such law shall not apply to Employee and he shall not be
entitled to claim or receive any payments or increments whatsoever for working
overtime or on Sabbaths and festivals, and the monthly salary payable to him
also includes full compensation for working overtime and on Sabbaths and
festivals.

 

3.6.Employee represents that he has reviewed the salary conditions described
herein and the terms and conditions of employment to which he is entitled under
this Agreement, and has found the same to constitute proper remuneration for his
work.

 

3.7.Employee shall be employed by the Company at its offices in such places as
shall be determined by the Company. Employee hereby acknowledges that his
employment may further require extensive travels outside of Israel and that he
will not be entitled to additional compensation with respect thereto.

 

3.8.Employee shall be entitled to be reimbursed for his reasonable business
expenses in Israel and abroad, as the case may be, in accordance with the
Company’s then current policies, against submission of corresponding invoices or
any other proper documentation as shall be reasonably required to evidence for
all such expenses.

 

3.9.Employee undertakes not to communicate or discuss any of Employer matters in
any way, form or manner with any media body, person or entity, including social
media, unless otherwise required in the framework of Employee’s position and
responsibilities in the Company. Employee understands the importance of
confidentiality regarding anything relating to the Employer and the special
sensitivity resulting from the fact that the Employer is a public company and a
domestic issuer in the United States.

 

4.Compensation

 

4.1.Employee shall be entitled to compensation and other benefits and conditions
as detailed in Appendix A attached hereto.

 



3

 

 

4.2.The amount of the Monthly Salary payable to Employee as specified in
Appendix A, and it alone, shall be the basis for the provisions and deductions
in respect of the social benefits specified in this Agreement; and all the
bonuses, contributions to expenses and other benefits granted to Employee or
which shall be given to him (if at all) pursuant to this Agreement or in
connection with his employment by the Company do not constitute a component of
his Monthly Salary and shall not be taken into account in respect of the
provisions or other benefits whatsoever granted to Employee pursuant to this
Agreement which are computed on the basis of his Monthly Salary.

 

4.3.The payments and benefits of whatsoever description granted to Employee
pursuant to this Agreement are subject to the deduction of income tax and other
compulsory deductions which the Company has to deduct according to any law, and
nothing stated in this Agreement shall be interpreted as imposing upon the
Company the burden of paying tax or any other compulsory payment for which the
Employee is liable, other than the value of the benefit of placing the car at
the Employee’s disposal, providing the Employee with meals, use of Company’s
phone which shall be grossed up by the Company as provided in this Agreement.

 

5.Confidentiality and Non-Compete Undertaking, Insider Trading Policy and
Foreign Corruption Practice Act Policy

 

Employee undertakes, in addition to any other commitment he may take upon
himself, and without derogating from any such undertaking, to confirm
and fulfill all the undertakings set in (i) the secrecy, non-competition and
proprietary information undertaking attached hereto as Appendix B; (ii) Insider
Trading Policy attached hereto as Appendix C; and (iii) Foreign Corruption
Practice Act Policy attached hereto as Appendix D.

 

6.Media Equipment

 

The Company will provide Employee with a cellular phone, a computer, an e-mail
or any other property of the Company for communication needs during the
Employee’s work (the “Media Equipment”). Employee undertakes to use the
Company’s Media Equipment and facilities only for the purpose of his employment
and in accordance with any rule or regulation. Employee further undertakes not
to use any other Media Equipment for the Company’s business. Employee
acknowledges that all of the Media Equipment is the property of the Company and
agrees that the Company is entitled to conduct inspections within the Company’s
offices and on the Company’s Media Equipment with respect to Company’s related
matter, including inspections of company e-mail transmissions and inspections of
their content at the Company’s discretion, to the extent permitted under Israeli
law. For the avoidance of any doubt, it is hereby clarified that all such
examination findings shall be the Company’s sole property. By signing this
Agreement, Employee grants the Company an irrevocable right to conduct
inspections as aforesaid, including unannounced inspections.

 

7.Miscellaneous

 

7.1.Company shall withhold, or charge Employee with all taxes and other
compulsory payments as required under applicable law with respect to all
payments, benefits and/or other compensation paid to Employee in connection with
his employment with Company.

 

7.2.Captions and paragraph headings used in this Agreement are for convenience
purposes only and shall not be used for the interpretation thereof.

 



4

 

 

7.3.This Agreement shall survive an accidental invalidity of one or more of its
sections. Company’s failure or delay in enforcing any of the provisions of this
Agreement shall not, in any way, be construed as a waiver of any such
provisions, or prevent Company thereafter from enforcing each and every other
provision of this Agreement which were previously not enforced.

 

7.4.This Agreement shall be interpreted and construed in accordance with the
laws of the State of Israel. All disputes arising from this Agreement shall be
exclusively referred to the competent courts of Tel Aviv-Jaffa district, Israel.

 

7.5.This Agreement, including its appendices, constitutes the entire agreement
between the parties concerning the subject matter hereof. Amendments to, and
modifications of, this Agreement, shall be effective only upon approval thereof
by both parties in writing. This Agreement and the appendixes hereto shall be
deemed as a notice to the Employee in accordance with the Notice to Employees
Law (Terms and Conditions of Employment), 5762-2002.

 

7.6.All notices, requests and other communications to any party hereunder shall
be given or made in writing and electronically transmitted, mailed (by
registered or certified mail) or delivered by hand to the respective party at
the address set forth in the caption of this Agreement or to such other address
(or facsimile number or an e-mail address) as such party may hereafter specify
for the purpose of notice to the other party hereto. Each such notice, request
or other communication shall be effective (i) if given by facsimile or e- mail,
when such facsimile or electronic mail is transmitted to the facsimile number or
electronic mail address specified herein and the appropriate answerback is
received or (ii) if given by any other means, when delivered at the address
specified herein.

 

7.7.The above and the said in the appendixes shall be without prejudice to any
right conferred to the Employee by any law, extension order or collective
agreement.

 

IN WITNESS WHEREOF the parties hereunder set their hands.

  

/s/ Yehuda Holtzman   /s/ James Scott Medford Yehuda Holtzman   On Track
Innovations Ltd.

 



      By: James Scott Medford       Title: Chairman of the Board of Directors

 

5

 

 

APPENDIX A

 

1.The Employee will be responsible for the day to day and management of the
Company and the operations thereof and all other actions as required under
applicable law, and will supervise the activities of the Company’s subsidiaries
(and may be required to act as the chief executive and/or director of the
Company’s subsidiaries, if so requested by the Board of Directors of the Company
(the “Board”), for no additional compensation).

 

2.Subject to the approval of the general meeting, the Employee shall be entitled
to a gross monthly salary of NIS 76,000 (the “Monthly Salary”), 10% of which
will be considered as a consideration for Employee’s non-compete undertakings.
The Monthly Salary shall be paid no later than the ninth day after the end of
any calendar month.  The Company may increase the Monthly Salary subject to the
approvals required under applicable law. Salary evaluation will be conduct on an
annual basis.

 

3.Vacation

 

3.1.The Employee shall be entitled to 24 vacation days (the “Vacation Days”),
with respect to each twelve (12) months period of continuous employment with the
Company.

 

3.2.The annual leave days to which the Employee is entitled are non-accruable
according to the Company’s policy. There will be no carry over unused vacation
days from one year to the next. Upon termination, Employee will be paid for all
unused accrued vacation time.

 

4.Pension

 

4.1.The Employee shall be entitled to an insurance pension (the “Pension Fund”)
as of the commencement date of the Employee’s employment with the Company.

 

Without derogating from the aforesaid, the Employee will be entitled to continue
with his own and current insurance pension fund, whereas the Employee shall be
(i) the owner of the funds in such fund up to the commencement date of Company’s
and Employee’s contributions under this Agreement and (ii) the beneficiary of
those funds deposited immediately following the said date.

 

4.2.The Pension shall be in accordance with the Employee’s choice, by written
notice to be delivered to the Company no later than 60 days after the
commencement of the Employee’s employment with the Company.

 

4.3.It is hereby agreed that the Company shall allot every month to the Pension
Fund 6.5% of the Monthly Salary and 8.33% on behalf of redundancy payment.
Furthermore, the Company shall insure the Employee in a Work Disability
Insurance at the rate required to insure 75% of the Total Salary and not more
than 2.5% of the Monthly Salary.

 

4.4.The Company shall deduct 6% as set forth in the Extension Order for
Comprehensive Pension Insurance Allowances dated May 3, 2016 of the Total Salary
for his part of the Pension Fund. The Employee hereby grants his consent to such
monthly deduction.

 

4.5.All payments to the Pension scheme will be made in compliance with Section
14 of the Severance Compensation Law, 1963 (“Section 14’), and in accordance
with the general approval of the Labor Minister dated June 9, 1998, promulgated
under said Section 14, a copy of which is attached hereby as Appendix E, and the
terms of Section 14 and said general approval will apply to the relationship
hereunder. Therefore, the ownership of the Pension scheme will be transferred to
the Employee following termination of employment and the Company will not be
entitled to retrieve any of the funds it transferred to the Pension scheme,
other than in accordance with Section 14 and said general approval, and the
transfer of the Pension scheme to the ownership of the Employee will be the full
and only compensation to be paid by the Company to the Employee in such
circumstances in respect of severance pay.

 



6

 

 

5.Study Fund.

 

The Company and the Employee will maintain an advanced study fund (Keren
Hishtalmut). The Company will contribute to such fund a gross amount equal to
7.5% of the Monthly Salary, and will deduct from the Monthly Salary and transfer
to such fund an amount equal to 2.5% of the Monthly Salary, provided, however,
that the Company will not gross up any amount payable to the study fund. For the
avoidance of doubt, no amount remitted by the Company in respect of this
paragraph will be considered as part of the Monthly Salary for purposes of any
deduction therefrom or calculations of severance pay.

 

6.The Employee shall be entitled to recreation pay (Dmei havra’a) according to
the Israeli regulations as in effect from time to time with respect to such pay.

 

7.The Employee shall be entitled to such number of days of sick leave according
to the Sick Pay Law - 1976.

 

8.Car and Additional Expenses

 

8.1.During the Term, Company shall place at Employee’s exclusive disposal a car
for his use at a level 6 (up to a car’s value of NIS 190,000) and shall provide
him with lunch meals at Company’s premises. All the expenses in connection with
the maintenance and use of the said car shall be borne and paid by Company,
excluding fines. Employee hereby undertakes to use the car that shall be placed
at his disposal as aforesaid reasonably and properly qua an owner who cares for
his property, and in the absence of another arrangement in writing between him
and Company he undertakes to return the said car to Company immediately upon the
termination of the period of the Notice. For avoidance of doubt, Company shall
gross up the value of the benefit or any other cost which may be related with
the car benefit to Employee in placing the car at his disposal and providing him
with meals as aforesaid in the amount of the tax applicable to him is respect of
the said benefits.

 

8.2.Company shall reimburse Employee for all out-of-pocket business expenses,
reasonably and necessarily incurred in connection with, or related to, the
performance of his duties under this Agreement, subject to and in accordance
with Company’s then current expense reimbursement policy, if any. To the extent
Company has not adopted an expense reimbursement policy, reimbursement of
expenses in accordance with the provisions of this Section shall be made within
ten (10) days from the beginning of each month, for the preceding month, against
submission by the employee of receipts or other appropriate supporting
documentation, but expenses exceeding NIS 10,000 per item or in total shall be
subject to prior approval by the Board. The Board may reasonably request
additional documentation or a further explanation to substantiate any business
expense submitted for reimbursement, and retains the discretion to approve or
deny a request for reimbursement or part of it. Employee must submit any request
for reimbursement no later than ninety (90) days following the date that such
business expense was incurred. Except as stated in this Section or unless
otherwise agreed to between Company and Employee in writing, with respect to the
performance of specific duties, Company shall have no liability to reimburse
Employee for any expenses incurred by Employee in connection with his employment
by Company. A reimbursement (or right thereto) may not be exchanged or
liquidated for any other benefit or payment.

 



7

 

 

9.Cellular Phone.

 

The Company shall bear costs and expenses relating to cellular phone use. The
value of the benefit to Employee with regard to such cellular phone shall not be
deemed as an integral part of the Monthly Salary for any intent and purpose
(including without limitation for the purpose of the Employee’s entitlement to
severance pay and payments towards the pension policy).

 

10.Sign In Option Grant.

 

Subject to receipt all required corporate approvals, the Company will grant
Employee 450,000 options to purchase 450,000 Ordinary Shares of the Company, par
value NIS 0.10 per share. Each option shall be exercisable upon payment of the
exercise price which will be the fair market value of the underlying Ordinary
Share as determined by the Board (which will be equal to the average closing
price of the share of Company during the trading days over the 30 calendar days
prior to the date when this Agreement is approved by the Company’s
Shareholders). The options will be subject to 3 year vesting period starting on
the Commencement Date so that each portion of 150,000 options shall vest on each
of the first, second and third anniversaries of the Commencement Date, all
subject to the terms and provisions of the Company’s 2001 Share Option Plan, as
in effect from time to time (the “ESOP”). All other maters not specified herein
with respect to the said options will be governed by the Company’s ESOP and the
Insider Trading Policy

 

11.Annual Stock Option Awards

 

During each calendar year staring and also for 2020 Employee will be awarded
share options annually to promote retention and to incentivize the Employee to
positively impact shareholder value over a time horizon greater than one year.
The total number of options that will be issued to Employee in any calendar year
100,000 options to purchase 100,000 Ordinary Shares of the Company, par value
NIS 0.10 per share (the “Options”). The exercise price of the Options shall be
determined by the Board and will generally equal to the fair market value of the
Company’s shares on the date of grant, provided, however, that regarding the
Options to be granted during the first calendar year of Employee’s employment
the exercise price shall not be less than US$ 0.35 per option. The issuance of
share option awards will be subject to the discretion and approval of both the
Compensation Committee and the Board.

The options granted under Section 10 and this Section 11 to this Appendix A
shall fully accelerate upon the consummation of an M&A Transaction. The term M&A
Transaction means any of the following transactions: (i) sale, lease or
disposition of all or substantially all of the assets of the Company other than
to a wholly-owned subsidiary of the Company; (ii) the sale of shares of the
Company, in a single transaction or series of related transactions, representing
at least 50% of the voting power of the voting securities of the Company; or
(iii) a merger, consolidation, reorganization or other similar transaction or
series of related transactions by the Company with or into another entity which
results in the voting securities of the Company outstanding immediately prior
thereto representing immediately thereafter less than a majority of the combined
voting power of the voting securities of the Company or the surviving or
acquiring entity outstanding immediately after such merger, consolidation,
reorganization or other similar transaction. Notwithstanding the above, the term
M&A Transaction shall not include any transaction or series of transactions
principally for bona fide equity financing purposes in which the Company issues
new securities primarily for cash or the cancellation or conversion of
indebtedness of the Company or a combination thereof for the purpose of
financing the operations and business of the Company.

 

All options granted to the Employee shall be subject to the provision of the
Company’s then applicable share option plan.

 



8

 

 

12.Annual Bonus Plan.

 

The maximum annual bonus that can be achieved by Employee equals 10 times the
Monthly Salary, based on financial and other performance criteria as determined
by the Board or the Company’s Compensation Committee and mutually agreed with
the Employee. For 2020 the annual bonus shall be calculated as the sum of the
following items:

 

●10% of the annual bonus (up to NIS 76,000) shall be discretionary, which will
be decided by the Board.

 

●70% of the annual bonus (up to NIS 532,000) shall be calculated based on the
Company’s Operating Profit for 2020 (as defined below), with 0% at US$ 0 in
Operating Profit and 100% awarded at US$ 200,000 in Operating Profit, calculated
on a linear basis, but not more than NIS 532,000.

 

●20% of the annual bonus (up to NIS 152,000) shall be calculated based on the
Company’s Operating Profit for 2020, with 0% at US$ 200,000 in Operating Profit
and 100% awarded at US$ 500,000 in Operating profit, calculated on a linear
basis, but not more than NIS 152,000.

 

The term Operating Profit, or Operating Profit for 2020 shall be defined as the
higher of the Company’s operating profit as provided for in its published
financial statements for the period: (i) January 1, 2020 and December 31, 2020;
or (ii) April 1, 2020 and March 31, 2021.

 

Employee acknowledges that the annual bonus for 2020, if any, will be paid on or
before June 30, 2021. All other terms and conditions of the annual bonus are as
set forth in the Company’s compensation policy in effect.

 

9

 

 

APPENDIX B

Secrecy, Non-Competition and Proprietary Information Undertaking

 

I, the undersigned, Yehuda Holtzman (I.D. 056730708) in consideration for value
received, hereby declare and undertake towards On Track Innovations Ltd. and any
of its parent/controlling corporation, subsidiaries and/or affiliated entities
(collectively, the “Company”) as follows:

 

1.In this Undertaking, the following terms shall have the following meaning:

 

1.1.“Confidential Information” means any and all information relating to
Company’s proprietary technology or business including, without limitation,
information, data, know-how, formulas, concepts, tests, drawings,
specifications, applications, designs and trade secrets, patents, know-how,
technology data and all other information, design methodology, engineering and
manufacturing processes and data and information related to Company’s products
or their development, equipment, suppliers, sales, customers, potential
customers, business operations and plans, financial situation, members,
employees and investors.

 

1.2.“Confidential Documents” means any documents containing Confidential
Information, including without limitation: (i) any documents, notes, memoranda,
summaries, analyses, paper works, sketches, designs, charts, specifications,
prints, compilations, or any other writings relating to Confidential
Information, and any other materials embodied in drawings, floppy discs, tapes,
CD ROM, hard drives, software or in any other possible way containing or
relating to Confidential Information or any part thereof, whether or not
prepared by Company or on its behalf, (ii) all documents received, used, or that
shall be received or used, by me in relation with my employment with Company,
and/or (iii) the contents of such Confidential Documents as stored in my memory.

 

1.3.“Competing Goods” means any goods sold in competition with the Prescribed
Goods;

 

1.4.“Competing Services” means any services rendered in competition with the
Prescribed Services;

 

1.5.“Prescribed Areas” means Israel or in any other part of the world in which
Company conducts its business;

 

1.6.“Prescribed Customers” means any person who is or was a customer of Company
at the termination date; or who is or was a customer of Company at the
termination date or who was a potential customer with which I had been engaged
in negotiations with a view to doing business on behalf of Company within the
period of 6 (six) months preceding the termination date;

 

1.7.“Prescribed Goods” means any products sold by Company in the ordinary course
of business as at the termination date or which is then included in any
strategic plan of Company;

 

1.8.“Prescribed Services” means any services rendered by Company in the ordinary
course of business as at the termination date or which is then included in any
strategic plan of Company;

 

1.9.“Prescribed Suppliers” means any person who is or was a supplier of
Prescribed Goods and/or Prescribed Services to Company at the termination date;
or is or was a supplier of Prescribed Goods and/or Prescribed Services to
Company at the termination date with which I had been engaged in negotiations
with a view to doing business on behalf of Company within the period of 6 (six)
months preceding the termination date;

 



10

 

 

1.10.“Restraint Period” means a period of 12 (twelve) months calculated from the
termination date;

 

1.11.“Termination Date” means the date upon which my employment with the Company
ceases or is terminated for any reason whatsoever;

 

2.I am fully aware that Confidential Information and Confidential Documents are
the  exclusive property of Company, and that they were made or shall be made
available to me and for my use solely for the purpose of my work as an employee
of Company.

 

3.I undertake towards Company as follows:

 

3.1.To maintain as fully confidential all Confidential Information and
Confidential Documents;

 

3.2.Not to disclose or divulge to any third party, or allow any third party
access to any of Confidential Information or Confidential Documents, or use any
of thereof, whether directly or indirectly, save exclusively for the purposes of
my work as an employee of Company.

 

3.3.Not to misuse any of Confidential Information or Confidential Documents, or
any part thereof, in a manner other than the usual use of Confidential
Information and Confidential Documents and for a purpose other than the purpose
for which Confidential Information and Confidential Documents were divulged to
me.

 

3.4.Not to make public or divulge in any way Confidential Information and
Confidential Documents or any part thereof.

 

3.5.Not to duplicate, copy, scan, or create in any other way copies of
Confidential Documents or any part thereof, except for the purpose for which the
Confidential Information and Confidential Documents were divulged to me.

 

3.6.Upon demand of Company, at any time whatsoever, to return to Company the
Confidential Information and Confidential Documents or any part thereof or
copies thereof in any form whatsoever, and to, if so required, confirm in
writing to Company that all Confidential Information and Confidential Documents
or any copies thereof in any form whatsoever which had been in my possession
have been returned to Company, and that I did not retain any copies of it,
including copies made by electronic forms.

 

3.7.Not to remove from Company’s premises or take for my use any of Confidential
Information and Confidential Documents without Company’s prior written approval,
unless if such removal is made strictly for the purposes of performing my
undertakings towards Company.

 

4.I agree and accept that:

 

4.1.Company reserves all rights in any inventions, patents, copyrights, designs,
and any other intellectual property invented or devised by it in relation to
Confidential Information and Confidential Documents.

 



11

 

 

4.2.Any invention including any patent or patent application and any copyrights
or any other intellectual property invented or created by me during my
employment with Company or as a result of my employment with Company (the “IP”),
shall be the exclusive property of Company, and I do not have and shall not have
any demand or claim against Company relating to the IP and no monetary rights
therein. This Section will be considered for any purpose as “Contract” according
to the meaning of this term in Section 134 of the Patents law. In other words, I
hereby agree that I will not be entitled for any compensation for IP, and that I
will not address in this matter to The Payment and Compensation Commission
(“Hava’ada Leinianey pitzuim vetamlugim”) by virtue of the Patents law. Despite
of the above, it is hereby agreed that if Company will be forced, by any entity
or authority, to pay me or whoever in my place, any compensation due to the
rights stipulated above, this payment will be considered as my debt to Company,
hence Company shall be entitled to offset and deduct this payment from any other
sum that I am entitled to from Company according to this Undertaking (or
according to other binding agreement between me and Company), including from the
sum that I will be entitled to receive from Company as mentioned above.

 

4.3.I undertake to sign any document and to do any other act required in order
to assign and register the said rights in the name of Company, or to prove
Company’s rights, if and to the extent that this is required in the opinion of
Company and/or Company’s legal counsels.

 

4.4.I shall not challenge Company’s intellectual property rights in any way,
including without limitation, by filing to any court, patent or other authority,
a claim, opposition or request for cancellation against such rights.

 

5.The restrictions of use and disclosure set forth in this undertaking shall not
apply to any Confidential Information and Confidential Documents which after
they were disclosed became, available to the general public, through no breach
of a confidentiality undertaking towards Company.

 

6.It is recorded that in the course of my duties I (i) have acquired and/or will
acquire considerable know-how in and will learn of Company’s techniques relating
to the business; (ii) will have access to names of customers with whom Company
does business, whether embodied in written form or otherwise; (iii) will have
the opportunity of forging personal links with customers of Company; and (iv)
generally will have the opportunity of learning and acquiring the trade secrets,
business connections and other Confidential Information appertaining to
Company’s business.

 

7.I acknowledged that the only effective and reasonable manner in which
Company’s rights in respect of its business secrets and customer connections can
be protected is the restraint I am imposing upon myself as set forth hereunder.
Therefore, in consideration of the non-competition payment, as set in my
employment agreement, I hereby undertake that during the term of my employment
with Company and for the duration of the Restraint Period, whether as
proprietor, partner, director, shareholder, member, employee, consultant,
contractor, financier, agent, representative, assistant, trustee or beneficiary
of a trust or otherwise and whether for reward or not, directly or indirectly, I
shall not –

 

7.1.Carry on or be interested or engaged in or concerned with or employed by any
company, close corporation, firm, undertaking or concern which carries on, in
the Prescribed Areas any business which sells Prescribed Goods and/or Competing
Goods or renders Prescribed Services or Competing Services or in the course of
which Prescribed Goods or Competing Goods are sold and/ or Prescribed Services
or Competing Services are rendered; provided that I shall not be deemed to have
breached my undertaking by reason of my – (i) holding shares in Company; or (ii)
holding shares in any company the shares of which do not in aggregate constitute
more than 5% (five per cent) of any class of the issued share capital of such
company and which are listed on a recognized stock exchange if the shares owned
by me or by my relatives (as defined in the Israeli Companies Law 1999) which do
not in the aggregate constitute more than 5% (five per cent) of any class of the
issued share capital of such company.

 



12

 

 

7.2.Not to solicit, on my own account or for any other person, the services of,
or endeavor to entice away from Company any director, employee, consultant or a
subcontractor of, or any other person related to Company, who during the period
of 12 months prior to such termination occupied a senior or managerial position
in relation to Company, and/or who was likely (in the opinion of Company) to be:
(i) in possession of Confidential Information; or (ii) able to influence the
customers’ connections of Company (whether or not such person would commit any
breach of his contract of employment or engagement with Company).

 

7.3.Furnish any information or advice (whether oral or written) to any
prescribed customer that I intend to or will, directly or indirectly, be
interested or engaged in or concerned with or employed by any company, close
corporation, firm, undertaking or concern carried on in any of the Prescribed
Areas which sells Prescribed Goods and/or Competing Goods or renders Prescribed
Services and/or Competing Services or in the course of which Prescribed Goods
and/or Competing Goods are sold and/or Prescribed Services or Competing Services
are rendered during the Restraint Period; or

 

7.4.Furnish any information or advice (whether oral or written) to any
Prescribed Customer or use any other means or take any other action which is
directly or indirectly designed, or in the ordinary course of events calculated,
to result in any such Prescribed Customer terminating his association with
Company and/or transferring his business to or purchasing any Prescribed Goods
or Competing Goods or accepting the rendering of any Prescribed Services or
Competing Services from any person other than the Company, or attempt to do so.

 

7.5.Solicit orders from Prescribed Customers for the Prescribed Goods and/or any
Competing Goods and/or the Prescribed Services and/or any Competing Services; or
canvass business in respect of the Prescribed Goods and/or any Competing Goods
and/or the Prescribed Services and/or Competing Services from Prescribed
Customers; or sell or otherwise supply any Prescribed Goods and/or Competing
Goods to any Prescribed Customer; or render any Prescribed Services and/or
Competing Services to any Prescribed Customer; or purchase any Prescribed Goods
and/or Competing Goods from any Prescribed Supplier or accept the rendering of
any Prescribed Services and/or Competing Services from it; or solicit
appointment as a distributor, licensee, agent or representative of any
Prescribed Supplier in respect of Prescribed Goods and/or Prescribed Services,
including on behalf of or for the benefit of a Prescribed Supplier.

 

Each of the undertakings set out in this Section 7 (including those appearing in
a single sub-section) is severable inter alia as to (i) the nature of interest,
act or activity; (ii) the categories of persons falling within the definition of
Prescribed Customers; (iii) the categories of goods falling within the
definition of the Prescribed Goods and Competing Goods; (iv) the categories of
services falling within the definition of the Prescribed Services and Competing
Services; and (v) the categories of persons falling within the definition of
Prescribed Supplier.

 



13

 

 

8.It is agreed and recorded that, without prejudice to any right or remedy which
is available to Company under any law or agreement, the unauthorized disclosure
or use of any Confidential Information and Confidential Documents or a breach of
my undertakings pursuant to Section 7 above, will cause immediate or irreparable
injury to the Company and that the Company cannot be adequately compensated for
such injury in monetary damages, then, in order to safeguard the Company from
any possible breach of confidentiality, I consent in advance that Company will
be permitted to obtain, from any court or tribunal, any temporary or permanent
injunctive relief necessary to prevent such unauthorized disclosure or use, or
threat of unauthorized disclosure or use.

 

9.This Undertaking shall form an integral part of my employment agreement with
the Company and a breach of any of my obligations hereunder, shall also
constitute a material breach of such employment agreement.

 

10.This Undertaking shall be interpreted and construed in accordance with the
laws of the State of Israel and the competent courts in Tel-Aviv-Jaffa shall
have exclusive jurisdiction for all matters pertaining or relating thereto.

 

11.If any condition, term or covenant of this Undertaking shall at any time be
held to be void, invalid or unenforceable, such condition, covenant or term
shall be construed as severable and such holding shall attach only to such
condition, covenant or term and shall not in any way affect or render void,
invalid or unenforceable any other condition, covenant or term of this
Undertaking, and this Undertaking shall be carried out as if such void, invalid
or unenforceable term were not embodied herein.

 

12.Unless specifically limited herein, my undertakings hereunder shall be valid:
(i) during the term of my employment with the Company, and unless the Company
waived such right in writing, following termination of my employment with the
Company (and will survive such termination or expiration) without time
limitation; (ii) in Israel or outside Israel, and - (iii) whether such
undertakings may or may not be registered under any register prescribed by law.

 

Date: November 5, 2019

 

Name: Yehuda Holtzman

 

Signature: /s/ Yehuda Holtzman                           

 

 

14

 

